

Exhibit 10.2




PLEDGE AGREEMENT SUPPLEMENT


PLEDGE AGREEMENT SUPPLEMENT dated as of February 9, 2007 (this "Supplement")
made by CILCORP, Inc., an Illinois corporation (the "Pledgor"), in favor of The
Bank of New York, a New York banking corporation, as collateral agent (in such
capacity, the "Collateral Agent") for the benefit of the Secured Parties (as
defined in the Pledge Agreement referred to below).
 
1.  This Supplement is executed and delivered pursuant to the terms of the
Pledge Agreement, dated as of October 18, 1999 (as supplemented by this
Supplement and as the same has been and may hereafter be supplemented by any
other Pledge Agreement Supplement or otherwise amended or modified, the "Pledge
Agreement"), made by the Pledgor in favor of the Collateral Agent for the
benefit of the Collateral Agent and the Secured Parties. Terms defined in the
Pledge Agreement are used herein with their defined meanings.
 
2.  Pursuant to the terms of the Indenture and the Pledge Agreement, the Pledgor
may incur additional secured indebtedness from time to time that is by its terms
equally and ratably secured under the Pledge Agreement with the Obligations
secured thereunder. The Pledgor, Central Illinois Public Service Company,
Illinois Power Company, Central Illinois Light Company and AmerenEnergy
Resources Generating Company, as Borrowers, JPMorgan Chase Bank, N.A., as Agent
(the "Agent"), and the Lenders from time to time party thereto (the "Lenders")
have entered into that certain Credit Agreement (the "Credit Agreement"), dated
as of February 9, 2007, pursuant to which the Pledgor may borrow and/or request
the issuance of letters of credit in an aggregate principal amount or face
amount up to $125 million. The terms of the Credit Agreement require that the
Pledgor equally and ratably secure its obligations in respect of the principal
of and interest on any and all loans to the Pledgor under the Credit Agreement,
all reimbursement obligations in respect of letters of credit issued pursuant to
the Credit Agreement for the account of the Pledgor and all other "Obligations"
(as defined in the Credit Agreement) of the Pledgor (the "Credit Agreement
Obligations") with the Obligations secured under the Pledge Agreement. The
Pledgor hereby acknowledges and agrees that the Credit Agreement Obligations
shall be deemed to be "Additional Debt Obligations" pursuant to the Pledge
Agreement.
 
3.  The Pledgor confirms and reaffirms the security interest in the Collateral
granted to the Collateral Agent, for the benefit of the Collateral Agent and the
Secured Parties under the Pledge Agreement; and hereby acknowledges and agrees
that all references to "Secured Parties" in the Pledge Agreement shall be deemed
to include all holders of the Additional Secured Debt as described on Schedule I
hereto.
 
4.  The Pledgor hereby represents and warrants that the representations and
warranties contained in Section 3 of the Pledge Agreement are true and correct
on the date of this Supplement with all references therein and elsewhere in the
Pledge Agreement to "Additional Secured Debt", "Additional Debtholders" and, if
applicable, "Additional Secured Debt Agent" to include the Additional Secured
Debt, Additional Debtholders and Additional Secured Debt
 

--------------------------------------------------------------------------------


 
Agent as listed on Schedule I hereto and on Schedule I to each Pledge Agreement
Supplement executed prior to the date hereof and with references therein to
"this Pledge Agreement" to mean the Pledge Agreement as supplemented hereby;
provided that such representations and warranties of the Pledge Agreement shall
hereafter be deemed to provide that (i) the Pledged Shares constitute all of the
issued and outstanding common stock of CILCO and all the other capital stock of
CILCO held by the Pledgor and (ii) the exercise by the Collateral Agent of the
voting or other rights provided for in the Pledge Agreement or the remedies in
respect of the Collateral pursuant to the Pledge Agreement may be subject to
receipt of regulatory approvals under laws applicable to the change in control
of a public utility company. In addition, the Pledgor represents and warrants
that this Supplement has been duly executed and delivered by the Pledgor and
constitutes a legal, valid and binding obligation of the Pledgor enforceable
against the Pledgor in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or similar laws affecting the enforcement of creditors' rights and
remedies generally and by equitable principles of general applicability.
 
5.  The Additional Debtholders designated on Schedule I hereto, by their
acceptance of the benefits of the Pledge Agreement, hereby irrevocably designate
the Collateral Agent to act on their behalf as specified in the Pledge
Agreement. Each such Additional Debtholder hereby irrevocably authorizes, and
each holder of the Additional Debt Obligations by the acceptance of such
Additional Debt Obligation and by the acceptance of the benefits of the Pledge
Agreement shall be deemed irrevocably to authorize the Collateral Agent to take
such action on its behalf under the Pledge Agreement and instruments and
agreements referred to therein and to exercise such powers and to perform such
duties thereunder as are specifically delegated or required of the Collateral
Agent by the terms thereof and such other powers as are reasonably incident
thereto.
 
6.  This Supplement is supplemental to the Pledge Agreement, forms a part
thereof and is subject to all the terms thereof. Schedule I to the Pledge
Agreement does, and shall be deemed to, include each item listed on Schedule I
hereto, and each such item shall be and is included within the meaning of the
terms "Additional Secured Debt", "Additional Debtholders" and "Additional
Secured Debt Agent" as such terms are used in the Pledge Agreement.
 
 
2

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the Pledgor has caused this Supplement to be duly executed
and delivered on the date first set forth above.
 
CILCORP INC.




By:   _/s/ Jerre E. Birdsong        ______    
Name:      Jerre E. Birdsong     
Title:       Vice President and Treasurer    
Acknowledged and agreed:


THE BANK OF NEW YORK,
as Collateral Agent




By:     /s/ Eric Lindaho                             
Name:      Eric Lindaho    
Title:        Vice President
    



3

--------------------------------------------------------------------------------



JPMorgan Chase Bank, N.A., as Agent
under the Credit Agreement, on behalf of itself and the Lenders




By:      /s/ Michael J. DeForge           
 Name:      Michael J. DeForge    
Title:         Vice President    




4

--------------------------------------------------------------------------------



Schedule I
to Pledge Agreement Supplement


ADDITIONAL SECURED DEBT




Title or Name of Additional Secured Debt
 
Additional Debt Holders
 
Additional Secured Debt
Agent
"Obligations", as defined in the Credit
Agreement dated as of February 9, 2007 (the
"Credit Agreement") among CILCORP, Inc.,
Central Illinois Public Service Company,
Illinois Power Company, Central Illinois
Light Company and AmerenEnergy
Resources Generating, Inc., as Borrowers,
the Lenders from time to time part thereto
and JPMorgan Chase Bank, N.A., as Agent
 
The Lenders from time
to time party to the
Credit Agreement
 
JPMorgan Chase Bank,
N.A., as Agent


